Appellant's motion was procedurally barred absent a demonstration of
                good cause—cause for the delay and undue prejudice. See id.
                            Appellant did not attempt to demonstrate cause for the delay.
                To the extent that appellant argued that the procedural bars did not apply
                because he was challenging the constitutionality of the laws and the
                jurisdiction of the courts, appellant's argument was without merit.
                Appellant's claims challenge the validity of the judgment of conviction,
                and thus, the procedural bars do apply in this case. 3 See NRS 34.720(1);
                NRS 34.724(1). Because appellant did not demonstrate good cause, the
                motion was procedurally barred. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                            IPTCUITAA.. IL         J.
                                                   Pickering



                                                     a rr a atritre.




                                                   Saitta




                      3 Appellant's claims did not implicate the jurisdiction of the courts.
                Nev. Const. art. 6, § 6; NRS 171.010. We note that the Statutes of Nevada
                contain the laws with the enacting clauses required by the constitution.
                The Nevada Revised Statutes simply reproduce those laws as classified,
                codified, and annotated by the Legislative Counsel. NRS 220.120.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Nancy L. Porter, District Judge
                     Michael Woomer
                     Attorney General/Carson City
                     Elko County District Attorney
                     Elko County Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A